UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2145


KELLY F. SHUPPE,

                  Plaintiff – Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Northern
District   of  West   Virginia,  at  Wheeling.     Frederick P.
Stamp, Jr., Senior District Judge. (5:07-cv-00057-FPS-JES)


Submitted:    March 30, 2009                 Decided:   April 17, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly F. Shuppe, Appellant Pro Se.     Tara A. Czekaj, Assistant
Regional Counsel, Maija Pelly, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelly   F.    Shuppe       appeals    the    district    court’s    order

adopting the recommendation of the magistrate judge to affirm

the    Commissioner’s       decision           denying    disability      insurance

benefits.     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct

law was applied.         See 42 U.S.C.A. § 405(g) (West 2006 & Supp.

2008); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                          We

have reviewed the record and the parties’ briefs and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Shuppe v. Commissioner, No. 5:07-cv-

00057-FPS-JES (N.D. W. Va. Sept. 18, 2008).                      We dispense with

oral   argument     because      the     facts    and    legal    contentions     are

adequately    presented     in     the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2